Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2020.06.18
                                                                         13:49:48 -05'00'



                   Litvak v. Black, 2019 IL App (1st) 181707



Appellate Court    KATHERINE LITVAK, Plaintiff-Appellee, v. BERNARD S.
Caption            BLACK and SAMUEL BLACK, as Trustees of the Supplemental
                   Needs Trust for the Benefit of Joanne Black, Dated December 19,
                   1997; BERNARD S. BLACK and SAMUEL BLACK, as Trustees of
                   the Irrevocable Trust for the Benefit of the Issue of Renata Black,
                   Dated December 19, 1997; and BERNARD S. BLACK and SAMUEL
                   BLACK, as Trustees of the Joanne Black 2013 Trust Agreement,
                   Dated March 22, 2013, Defendants-Appellees (Jeanette Goodwin, as
                   Court-Appointed Successor Conservator for Joanne Black, Intervenor-
                   Appellant).



District & No.     First District, Sixth Division
                   No. 1-18-1707



Filed              November 22, 2019
Rehearing denied   December 19, 2019



Decision Under     Appeal from the Circuit Court of Cook County, No. 17-L-9743; the
Review             Hon. James E. Snyder, Judge, presiding.



Judgment           Affirmed in part and reversed in part.
                   Cause remanded.


Counsel on         Peter Stasiewicz, of Arcturus Law Firm, of Chicago, for appellant.
Appeal
                               Eugene E. Murphy Jr., David F. Hyde, and Daniel J. Scheeringa, of
                               Murphy Law Group, LLC, of Chicago, for appellee Katherine Litvak.

                               No brief filed for other appellees.



     Panel                     PRESIDING JUSTICE MIKVA delivered the judgment of the court,
                               with opinion.
                               Justices Cunningham and Connors concurred in the judgment and
                               opinion.


                                               OPINION

¶1        Unsatisfied with his deceased mother’s decision to leave significant assets to his sister,
      Joanne Black, who suffers from a long-standing mental illness, Bernard S. Black devised a
      scheme to gain control of Joanne’s finances as her court-appointed conservator. Letting the
      Colorado probate court that appointed him to that position believe he would deposit certain
      payable-on-death assets left directly to Joanne into a trust their mother had established for
      Joanne’s continued care, Mr. Black instead caused the bulk of those funds to pass through his
      mother’s estate, where one-third of them—over $1 million—was redirected to a trust
      established for the benefit of Mr. Black and his children, with only the remaining two-thirds
      going to Joanne.
¶2        When informed of these events, the Colorado court ordered a forensic accounting, held a
      multiday evidentiary hearing, and ultimately concluded that Mr. Black had misled the court,
      breached his fiduciary duties, and committed civil theft. Mr. Black was enjoined from
      accessing any trust funds belonging to his sister and ordered to pay statutory damages of three
      times the amount he stole from her. Mr. Black thus found himself unable—though not for want
      of trying—to access the funds held in two trusts established for Joanne’s benefit or in the third
      trust, set up for the benefit of Mr. Black and his children, to which funds intended for Joanne
      had been redirected.
¶3        It is then that Mr. Black’s wife, plaintiff Katherine Litvak, initiated this lawsuit, in which
      she asserts that all three trusts are jointly and severally indebted to her for hundreds of
      thousands of dollars. Ms. Litvak failed to notify Joanne’s cousin, Anthony Dain, who served
      as cotrustee for two of the trusts, or Jeanette Goodwin, Joanne’s new court-appointed
      conservator, of this lawsuit. One week after the suit was filed, Ms. Litvak, Mr. Black, and Mr.
      Black’s son Samuel (also a trustee) asked the circuit court to enter an agreed judgment against
      the trusts for the full amount of the claim. Upon learning of these events, Ms. Goodwin sought
      to intervene and vacate the judgment. The circuit court granted her request with respect to the
      two trusts for which Joanne was a beneficiary but allowed the judgment to stand as to the third
      trust because that trust benefitted only Mr. Black and his children.
¶4        For the reasons that follow, we affirm in part and reverse in part. We conclude that it was
      an abuse of discretion not to vacate the agreed judgment in its entirety.


                                                  -2-
¶5                                        I. BACKGROUND
¶6      The relevant events preceding the filing of this litigation were set out quite recently by this
     court in an opinion affirming the denial of Mr. Black’s motion to vacate the filing of a foreign
     money judgment: i.e., the Colorado court’s award of treble damages in favor of Joanne and
     against Mr. Black. Those facts bear repeating here:
                 “Defendant and his sister Joanne Black are the children of the late Renata Black,
             who died in May 2012. Renata’s will provided that her estate assets would be divided
             into two trusts. Two-thirds of Renata’s estate would be distributed to a ‘Supplemental
             Needs Trust’ for the benefit of Joanne, who had been diagnosed with schizophrenia.
             One-third of Renata’s estate would be distributed to a trust for defendant [Mr. Black]
             and his children. Defendant was appointed as the executor of Renata’s estate, the bulk
             of which consisted of accounts holding nearly $3.5 million. Defendant discovered that,
             before Renata’s death, she designated Joanne as the payable-on-death beneficiary of
             some of Renata’s accounts, resulting in the assets in those accounts passing directly to
             Joanne rather than to the Supplemental Needs Trust.
                 At the time of Renata’s death, Joanne was homeless in Colorado. In December
             2012, defendant initiated a proceeding in the Denver Probate Court seeking
             appointment as conservator of Joanne’s estate because her ‘mental illness interferes
             with her ability to manage her assets and income.’ The probate court appointed an
             attorney and a guardian ad litem for Joanne and subsequently appointed defendant as
             Joanne’s conservator. According to defendant, Joanne’s attorney and the guardian
             ad litem both expressly consented to defendant’s request that, as conservator, he be
             permitted to disclaim Joanne’s interest in Renata’s payable-on-death accounts. After a
             hearing, the probate court specifically authorized defendant ‘[t]o disclaim [Joanne’s]
             interest as beneficiary under all payable on death or transferable on death accounts ***
             owned by *** Renata.’ Defendant executed the disclaimer, which resulted in the assets
             in the payable-on-death accounts flowing through Renata’s will, with two-thirds going
             to Joanne’s Supplemental Needs Trust and one-third going to the trust for the benefit
             of defendant and his children [the Issue Trust].
                 In February 2015, Joanne’s counsel filed a motion in the probate court seeking to
             void the disclaimer. The motion asserted that defendant breached his fiduciary duties
             to Joanne by failing to disclose the effect of the disclaimer on Joanne’s interest in the
             nearly $3.5 million in assets from Renata’s accounts. At a status conference on the
             motion, the probate court ordered an independent accounting of Joanne’s assets,
             scheduled an evidentiary hearing, and ‘advised the parties that it would consider
             whether “disgorgement or unwinding of fiduciary actions” was appropriate.’ [Citation.]
             On the day before the evidentiary hearing, the guardian ad litem filed a motion alleging
             that defendant’s conduct amounted to civil theft under Colorado law and requested that
             the probate court award treble damages pursuant to Colorado’s civil theft statute.
             [Citation.] After the evidentiary hearing, the probate court concluded that defendant
             breached his fiduciary duties to Joanne while serving as the conservator of Joanne’s
             estate by converting roughly $1.5 million of her assets for his own benefit. The probate
             court found that plaintiff was required to reimburse Joanne’s estate for the amount that
             he converted and that damages were trebled under Colorado’s civil theft statute,


                                                 -3-
               resulting in a judgment of nearly $4.5 million. [Citation.]” Conservatorship Estate of
               Black v. Black, 2019 IL App (1st) 181452, ¶¶ 4-6.
       The Colorado Court of Appeals subsequently affirmed the Colorado probate court’s order in
       all respects. Id. ¶ 2 (citing Black v. Black, 422 P.3d 592 (Colo. App. 2018), cert. denied, No.
       18SC419, 2019 WL 2178077 (Colo. May 20, 2019)).
¶7          On January 29, 2016, Mr. Black sued Joanne in the federal district court for the Northern
       District of Illinois, seeking a declaration that he was free to administer the Irrevocable Trust
       for the Benefit of the Issue of Renata Black, Dated December 19, 1997 (Issue Trust), “without
       restraint.” See Black v. Black, No. 1:16-cv-1763 (N.D. Ill.). Mr. Black acknowledged both an
       April 2, 2015, order of the Colorado court stating that “all *** assets related to [Joanne Black]
       are frozen” and a January 13, 2016, order in a guardianship action in New York that restrained
       Mr. Black from making any distributions from the Issue Trust. He asserted, however, that he
       and his children were the only beneficiaries of the Issue Trust, that Joanne was not and never
       had been a beneficiary of that trust, and that the Issue Trust “contain[ed] no assets of [Joanne].”
¶8          When the Colorado court learned of this new litigation the following month, it
       characterized Mr. Black’s complaint for declaratory relief as “rife with inaccuracies.” It
       reiterated that Mr. Black had “no rights to any of the funds contained within the Issue Trust
       that were transferred or derived from Renata Black’s [payable-on-death] accounts” and that
       Mr. Black’s complaint essentially asked the district court “to allow him to spend funds that he
       misappropriated from Joanne Black on his attorney fees and costs to maintain the litigation he
       [had] initiate[d] against her and his cousins.” The court granted Mr. Dain’s request to use funds
       from the Supplemental Needs Trust for the Benefit of Joanne Black, Dated December 19, 1997
       (Supplemental Needs Trust), to hire counsel to defend Joanne in the declaratory action.
¶9          Noting that she had been in contact with the judge in the guardianship action pending in
       New York, the Colorado judge stated that, consistent with the New York judge’s order
       enjoining Mr. Black from dissipating any of Joanne’s assets, she would continue to enter orders
       “to prevent wasting of Joanne Black’s funds and to prevent further wrong-doing.”
¶ 10        Before concluding her order, the Colorado judge had this to say about Mr. Black and Ms.
       Litvak:
                    “Bernard Black and his current wife both testified before this Court that they are
               law professors at Northwestern University in Chicago, Illinois. As such, each of these
               individuals has an enhanced duty for full and complete candor to the Court and to
               conduct themselves and this matter with dignity becoming judicial officers and
               professors. The taking of his sister’s funds, the multiple suits initiated by Mr. Black
               against his family members, the inaccuracies in his pleadings before this court and his
               apparent refusal to accept the changes his mother made to her estate plan are absolutely
               appalling and are not in keeping with his status as a law professor.”
¶ 11        The case in the Northern District of Illinois was, according to filings made in this case,
       dismissed with prejudice in July 2016, with the court determining that it did not have personal
       jurisdiction over Joanne.
¶ 12        On September 26, 2017, Ms. Litvak initiated the present litigation by filing a three-count
       complaint for repayment against, respectively, the Supplemental Needs Trust, the Issue Trust,
       and the Joanne Black 2013 Trust Agreement, dated March 22, 2013 (2013 Trust)—a trust
       established by Mr. Black while purporting to act as Joanne’s conservator. Ms. Litvak named


                                                    -4-
       as defendants Mr. Black and his son (her stepson), Samuel Black, in their capacities as trustees
       of each of these trusts. She alleged that, pursuant to a demand note dated October 1, 2016, and
       amended December 21, 2016, the trusts were jointly and severally indebted to her for a total
       of $376,464.88, plus over $18,000 in interest and $13,000 in legal fees and costs. Ms. Litvak
       moved for entry of an agreed judgment on October 3, 2017, and on October 25, 2017, the
       circuit court granted her motion and entered the judgment. Ms. Litvak began collection
       proceedings on November 7, 2017.
¶ 13       Shortly after it was entered, Mr. Dain learned about the agreed judgment and also learned
       about a similar agreed judgment in an action initiated by Ms. Litvak’s cousin (see Dal v. Black,
       No. 17 L 9744), who also claimed to have loaned the trusts hundreds of thousands of dollars.
       Mr. Dain filed a motion to intervene and to vacate the agreed judgment that Ms. Litvak had
       obtained. Mr. Dain informed Ms. Goodwin about the agreed judgment and, on November 27,
       2017, Ms. Goodwin also sought to intervene on Joanne’s behalf and to join and adopt Mr.
       Dain’s motion to vacate the agreed judgment.
¶ 14       The circuit court held a hearing on the motions to intervene and vacate the judgment on
       February 16, 2018. Ms. Litvak insisted that, because Mr. Dain was not a trustee of the Issue
       Trust and Joanne was not a beneficiary of the Issue Trust, neither Mr. Dain nor Ms. Goodwin
       had any ability to bring a motion to vacate the agreed judgment with respect to that trust. At
       the very least, Ms. Litvak argued, “the issue trust judgment should remain in effect regardless
       of what [the court did] with the other two trusts.” Ms. Goodwin argued in response that there
       was only money in the Issue Trust from which Ms. Litvak’s judgment could be paid because
       Mr. Black stole it from Joanne and laundered it through their mother’s estate, and that Joanne’s
       well-documented interest in those funds would be adversely affected if the agreed judgment,
       which had been entered into without any notice to Joanne, was allowed to stand as to the Issue
       Trust.
¶ 15       The circuit court denied Mr. Dain’s motion to intervene, finding that the Supplemental
       Needs Trust and the 2013 Trust were already present and represented as parties, through the
       presence of Bernard Black and Samuel Black, as trustees of those trusts. However, the court
       granted Ms. Goodwin’s motion to intervene, finding that she had “made at least a prima facie
       showing” that Joanne’s interests were “materially affected by these proceedings.”
¶ 16       The court then granted the motion to vacate, seemingly without limitation:
                   “[THE COURT]: Having intervened, the Conservator for Joanne may do anything
               that an intervening party in a lawsuit may do.
                   In this case, it seeks to vacate the judgment within 30 days, and that motion is
               granted.
                   That brings you to just the status quo of the lawsuit at its beginning; a claim by
               Katherine Litvak against these various Defendants. These Defendants have elected to
               not contest summary judgment. They haven’t answered otherwise, right?”
¶ 17       A moment later, however, the court seems to have had a change of heart, interrupting a
       discussion regarding the timing for responsive pleadings with the following amended ruling:
                   “THE COURT: And then it is the case that the judgment against the issue trust
               stands.
                   She’s not—she can’t intervene for Joanne in that regard.”



                                                  -5-
¶ 18       Counsel for Ms. Litvak seized on this notion, insisting that the Colorado court’s decision
       not to unwind the transactions it had condemned but instead to award Joanne money damages
       against Mr. Black precluded Joanne from asserting any interest over the funds held in the Issue
       Trust. The circuit court agreed, stating repeatedly that Joanne was “not a part of” the Issue
       Trust and any interest she had in the funds that were moved to that trust “doesn’t make her a
       beneficiary.” In the court’s view, the proper avenue for Ms. Goodwin to assert Joanne’s interest
       in the funds held in the Issue Trust was a collection proceeding. When Ms. Goodwin pointed
       out that there would be nothing to collect if the agreed judgment in this case was upheld and
       the funds in the Issue Trust were dissipated, the court stated “I can’t tell you what kind of
       options you might have” but assured her there were “other options.”

¶ 19                                      II. JURISDICTION
¶ 20       On February 16, 2018, the circuit court granted in part and denied in part Ms. Goodwin’s
       motion to vacate the agreed judgment. On July 9, 2018, the court found, pursuant to Illinois
       Supreme Court Rule 304(a) (eff. Mar. 8, 2016), no just reason to delay enforcement or appeal
       of that decision. Ms. Goodwin timely filed her notice of appeal on August 8, 2018. We have
       jurisdiction under Illinois Supreme Court Rule 301 (eff. Feb. 1, 1994) and Rule 303 (eff. July
       1, 2017), governing appeals from final judgments entered by the circuit court in civil cases.

¶ 21                                           III. ANALYSIS
¶ 22       On appeal, Ms. Goodwin argues it was an abuse of discretion for the circuit court to vacate
       the agreed judgment in favor of Ms. Litvak with respect to the Supplemental Needs Trust and
       the 2013 Trust but to let the judgment stand as to the Issue Trust.
¶ 23       Section 2-1301(e) of the Code of Civil Procedure (Code) provides that a circuit court “may
       on motion filed within 30 days after entry thereof set aside any final order or judgment upon
       any terms and conditions that shall be reasonable.” 735 ILCS 5/2-1301(e) (West 2016).
       Whether to grant or deny a motion under this section “is within the sound discretion of the trial
       court, and its decision will not be reversed absent an abuse of discretion or a denial of
       substantial justice.” Jackson v. Bailey, 384 Ill. App. 3d 546, 548 (2008). A court abuses its
       discretion “where no reasonable person would take the position adopted” or where the court
       “acted arbitrarily or ignored recognized principles of law.” Id. at 548-49.
¶ 24       Ms. Goodwin first asserts that the circuit court should have granted her motion to vacate
       in its entirety because the entire agreed judgment in this case was the product of fraud or
       collusion. We agree. Our supreme court has made clear that agreed judgments entered into
       through litigation that is not truly adversarial but collusively brought for the purpose of having
       such a judgment entered by a court of law are presumed to be collusive and fraudulent and may
       be challenged as void by adversely affected third parties. Green v. Hutsonville Township High
       School District No. 201, 356 Ill. 216, 221-22 (1934).
¶ 25       In Green, for example, our supreme court held that “whenever a judgment is procured
       through fraud and collusion for the purpose of defrauding some third person, such third person
       may show collaterally the fraud and collusion by which the judgment was obtained and escape
       the burdens and injuries thus thrust upon him.” Id. It went on to explain that “[i]f a suit is
       devised for the purpose of having a certain judgment entered, it will not be binding upon the
       public or those who are not parties to the scheme adopted for that purpose.” Id. at 222; see also
       23 Ill. L. and Prac. Judgments § 117 (2019) (noting that “[f]raud or collusion in the

                                                   -6-
       procurement of a judgment constitutes a sufficient ground for opening, vacating, or setting
       aside such judgment at any time” and that “[c]ourts have inherent power to set aside their own
       judgments obtained by fraudulent collusion between the parties”).
¶ 26       Ms. Litvak’s sole response to this argument is that Ms. Goodwin did not allege sufficient
       facts to establish fraud or collusion in the circuit court. In City of Chicago Heights v. Public
       Service Co. of Northern Illinois, 345 Ill. App. 393, 400 (1952), our supreme court did
       acknowledge that it is not enough for one challenging an agreed judgment to simply conclude
       that it was the product of a “friendly” suit. But the court went on to say that where the facts
       demonstrate that a suit was “an adversary proceeding only in form” and the resulting judgment
       was “not entered on a hearing on the merits, but by the default, acquiescence and tacit consent”
       of the parties, the “necessary inference” is that the judgment was “collusive and fraudulent.”
       Id. at 400-01. In that case, the defendant was a municipality sued for repayment on various
       contracts it knew or should have known were invalid because they resulted in a level of
       indebtedness the municipality was prohibited by statute from taking on. Id. at 395-97. Rather
       than assert this meritorious defense, the municipality acquiesced to a default judgment. Id.
¶ 27       Here, the trustees, as defendants to Ms. Litvak’s suit, never answered her complaint and
       within one week agreed to a judgment against the trusts for the full amount requested. The
       judgment they agreed to was actually against all three trusts, including two trusts for which
       Joanne was the only beneficiary. The motion to vacate and its various attachments, including
       the persuasive orders of other courts detailing the conduct of Mr. Black and Ms. Litvak in
       related litigation and Joanne’s clear interest in all of the funds at issue, are detailed allegations
       from which we can infer that the agreed judgment in this case, like the judgment in City of
       Chicago Heights, was improper and that Joanne’s interests were “adversely affected” by this
       judgment in Ms. Litvak’s favor, as it concerned all three of the trusts.
¶ 28       The factors we consider when determining whether substantial justice is achieved through
       the grant or denial of a motion for relief from judgment under section 2-1301(e) also weigh
       strongly in favor of vacating the agreed judgment in its entirety. Those factors include “[the
       moving party’s] diligence or the lack thereof, the existence of a meritorious defense, the
       severity of the penalty resulting from the order or judgment, and the relative hardships on the
       parties from granting or denying vacatur.” Jackson, 384 Ill. App. 3d at 549.
¶ 29       Here, the record establishes that, although given no notice of these proceedings, Mr. Dain
       and Ms. Goodwin moved quickly to protect Joanne’s rights, filing their motion within 30 days
       of entry of the agreed judgment.
¶ 30       And the circuit court in this case clearly believed that Ms. Goodwin had “made at least a
       prima facie showing” that Joanne’s interests were “materially affected by these proceedings.”
       Recovery of the funds the Colorado court found Mr. Black stole from Joanne may certainly—
       as the circuit court in this case noted—require separate collection proceedings. But that does
       not prevent Ms. Goodwin from protecting Joanne’s interests in this action to prevent further
       wasting or dissipation of those assets that Mr. Black strategically moved into the one trust
       established by his mother that was not set up for Joanne’s benefit. In our view, the motion to
       vacate raises meritorious arguments for why—her lack of beneficiary status notwithstanding—
       the funds in the Issue Trust that Mr. Black and Ms. Litvak seek access to belong to Joanne.
¶ 31       This brings us to the severity of the penalty resulting from the judgment and the relative
       hardships on the parties from granting or denying it. As Ms. Goodwin’s counsel pointed out at
       argument in the circuit court, if the funds in the Issue Trust are distributed, they may never be

                                                     -7-
       recovered. Conversely, if the agreed judgment is vacated in its entirety, Ms. Litvak will still
       have an opportunity to present her own claim to those funds. The import of this opinion is
       simply this: that determination should be made only after the court has fully considered
       Joanne’s competing interest in those funds.

¶ 32                                       IV. CONCLUSION
¶ 33       For the reasons stated above, the circuit court’s order of February 16, 2018, is affirmed in
       part and reversed in part. The agreed judgment entered on October 25, 2017, is vacated in its
       entirety. This case is remanded to the circuit court for a decision on the merits of Ms. Litvak’s
       claims, with Ms. Goodwin’s full participation in this suit on Joanne’s behalf.

¶ 34      Affirmed in part and reversed in part.
¶ 35      Cause remanded.




                                                   -8-